1

2

3

4                                UNITED STATES DISTRICT COURT
5                                       DISTRICT OF NEVADA
6                                                  ***
7     Patrick Charles McKenna,                          Case No. 2:11-cv-0191-JCM-NJK
8                                         Petitioner,                     ORDER
             v.
9

10    William Gittere, et al.,
11                                     Respondents.
12

13          Due to the death of petitioner, Patrick Charles McKenna, petitioner’s counsel move,
14   under Federal Rule of Civil Procedure 41(a)(2), for voluntary dismissal of this habeas corpus
15   proceeding. The motion (ECF No. 85) is GRANTED. This action is dismissed. The Clerk of
16   Court is directed to enter judgment accordingly and change the case status to closed.
17                May 4,
            DATED THIS   2021.
                       ___ day of ______________________, 2021.
18

19
                                                  JAMES C. MAHAN,
20                                                UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
